
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24



SEPARATION AGREEMENT AND RELEASE

RECITALS


        This Separation Agreement and Release ("Agreement") is made by and
between John Hanlon ("Employee") and Accelrys, Inc. ("Company") (jointly
referred to as the "Parties"):

        WHEREAS, Employee was employed by the Company;

        WHEREAS, the Company and Employee entered into a Proprietary Information
and Inventions Agreement on May 28, 2002 (the "Confidentiality Agreement");

        WHEREAS, Employee was separated from his employment with the Company
effective February 5, 2005 (the "Separation Date");

        WHEREAS, the Company and Employee have entered into the stock option
agreements (the "Stock Option Agreements") listed on Schedule A annexed hereto
granting Employee the option to purchase an aggregate ninety-five, three hundred
and sixty-two thousand (95,362) shares of the Company's common stock subject to
the terms and conditions of the applicable stock option plan(s) referred to on
Schedule A;

        WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company, including, but not limited to, any and
all claims arising or in any way related to Employee's employment with or
separation from the Company;

        NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:


COVENANTS


1)Consideration.

(a)Payment.    The Company agrees to pay Employee the sum of two hundred and
seventy-five thousand dollars ($275,000), which is the equivalent of twelve
months of Employee's base salary, less applicable withholding. This payment will
be made in accordance with the Company's regular semi-monthly payroll practices
over the ensuing twelve months.

(b)Reimbursement of Business Expenses.    The Company agrees to reimburse
Employee for his reasonable and actual business expenses incurred pursuant to
normal Company policies during the period ending on January 31, 2005. The
Parties agree that the Company's obligations under this Section 1(b) are
expressly conditioned upon Employee timely providing receipts or other records
which verify Employee's business expenses.

(c)Laptop Computer:    The Company agrees to allow Employee to take possession
of the laptop computer and docking station currently assigned to him. Employee
acknowledges and agrees, consistent with his obligations under the
Confidentiality Agreement and Section 3 of this Agreement, that he will remove
and not retain all Company property contained on this laptop by the Effective
Date of this Agreement.

(d)D&O Insurance.    The Parties acknowledge and agree that Employee will
receive the benefit of the Company's Director & Officer ("D&O") Liability
Insurance Policy for any actions taken by Employee in the course and scope of
his employment with the Company through the Separation Date, pursuant to the
terms of this Policy. The Parties acknowledge, however, that nothing in this
Agreement is intended to or has the effect of altering or modifying the terms
and conditions of the Company's D&O Liability Insurance Policy or the benefits
provided to Employee thereunder.

--------------------------------------------------------------------------------



(e)Stock Options.    The Parties agree that for purposes of determining the
number of shares of the Company's common stock which Employee is entitled to
purchase from the Company, pursuant to the exercise of outstanding options, the
Employee will be considered to have vested only up to the Separation Date.
Employee acknowledges that as of the Separation Date, he will have vested in
95,362 options and no more. The post-separation exercisability period(s) set
forth in each of the Stock Option Agreements or any other instrument, agreement,
notice or other document contemplated therein is hereby amended to provide that
the applicable option(s) shall be exercisable for twelve (12) months after the
Separation Date, subject to any earlier termination of such option(s) as
provided for in the applicable Stock Option Agreement or stock option plan.
Employee understands that the amendment to the option(s) held by Employee to
extend the post-separation exercise period thereof may disqualify the option(s)
as an incentive stock option and may result in Employee having a non-qualified
stock option(s). Employee further understands that, in any event, any incentive
stock option currently held by Employee will automatically convert into a
non-qualified stock option three (3) months and one (1) day after the Separation
Date. Employee represents that he has consulted with any tax consultants he
deems advisable in connection with the execution of this Agreement, and
specifically the amendment of the terms of exercisability of Employee's stock
options as contemplated herein, and that Employee is not relying on the Company
for any tax or financial advice. To the extent not expressly amended hereby, the
Stock Option Agreements remain in full force and effect, and the exercise of any
stock options shall continue to be subject to the terms and conditions of the
Stock Option Agreements.



2)Benefits.    Employee's health and dental insurance benefits will cease on
February 28, 2005, subject to Employee's right to continue Employee's health and
dental insurance under COBRA. Employee's participation in all other benefits and
incidents of employment ceased on the Separation Date. Employee ceased accruing
employee benefits, including, but not limited to, vacation time and paid time
off, as of the Separation Date. Should the Employee elect continuation of
medical and/or dental coverage under COBRA, the Company will agree to reimburse
the Employee for the monthly premiums associated with these coverages for a
period not to exceed the 11 months through a period not to exceed January 31,
2006. In the event that the Employee becomes employed by another employer during
this period in a same or similar capacity to that which he holds with the
Company, the Employee will agree to notify the Company of this and the Company's
obligation to continue reimbursement of these benefits will immediately
discontinue.

3)Confidential Information.    Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company's property and confidential and proprietary
information in his possession to the Company, other than the laptop identified
in Section 1(c) of this Agreement. By signing this Agreement, Employee
represents and declares under penalty of perjury under the laws of the State of
California that he has returned all Company property.

4)Payment of Salary.    Employee acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee.

5)Release of Claims.    Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns ("the Releasees"), from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or

--------------------------------------------------------------------------------



unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:

(a)any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;

(b)any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment, constructive discharge from
employment, termination in violation of public policy, discrimination, breach of
contract, both express and implied, breach of a covenant of good faith and fair
dealing, both express and implied, promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, assault, battery, invasion of privacy, false imprisonment, and
conversion;

(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Fair Employment and Housing Act, and the California Labor Code;

(e)any and all claims for violation of the federal, or any state, constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h)any and all claims for attorneys' fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

6)Acknowledgement of Waiver of Claims Under ADEA.    Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 ("ADEA") and that this waiver and release is knowing
and voluntary. The Parties agree that this waiver and release does not apply to
any rights or claims that may arise under ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release Agreement is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that

(a)he should consult with an attorney prior to executing this Agreement;

(b)he has up to twenty-one (21) days within which to consider this Agreement;

(c)he has seven (7) days following his/her execution of this Agreement to revoke
the Agreement;

(d)this Agreement shall not be effective until the revocation period has
expired; and

(e)nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose

--------------------------------------------------------------------------------



any condition precedent, penalties or costs from doing so, unless specifically
authorized by federal law.

7)Civil Code Section 1542.    Employee represents that he is not aware of any
claim by him other than the claims that are released by this Agreement. Employee
acknowledges that he has had the opportunity to be advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

8)No Pending or Future Lawsuits.    Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

9)Confidentiality.    The Parties acknowledge that Employee's agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Employee hereto agrees
to use his best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as "Settlement
Information"). Employee agrees to take every reasonable precaution to prevent
disclosure of any Settlement Information to third parties, and agrees that there
will be no publicity, directly or indirectly, concerning any Settlement
Information. Employee agrees to take every precaution to disclose Settlement
Information only to those attorneys, accountants, governmental entities, and
family members who have a reasonable need to know of such Settlement
Information.

10)No Cooperation.    Employee agrees he will not act in any manner that might
damage the business of the Company. Employee agrees that he will not encourage,
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Employee shall inform the Company in
writing within three (3) days of receiving any such subpoena or other court
order.

11)Mutual Non-Disparagement.    Each party agrees to refrain from any
defamation, libel or slander of the other, or tortious interference with the
contracts and relationships of the other. All inquiries by potential future
employers of Employee will be directed to Human Resources. Upon inquiry, the
Company shall only state the following: Employee's last position and dates of
employment. The Company's obligations under this section extend only to then
current executives, officers, members of the Board of Directors, and managing
agents, and only for so long as those individuals are employees and/or directors
of the Company.

12)No Application for Employment.    Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, its subsidiaries and any successor, and Employee hereby waives
any right, or alleged right, of employment or re-employment with the Company,
its subsidiaries and any successor. Employee also waives any right to work as an
independent contractor for the Company, its subsidiaries and any successor.
Employee further agrees not to apply for employment or to work as an independent
contractor with the Company, its subsidiaries or any successor.

13)Non-Solicitation.    Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
either directly or indirectly solicit,

--------------------------------------------------------------------------------



induce, recruit or encourage any of the Company's employees or consultants to
leave their employment, or attempt to do so, either for himself or any other
person or entity.

14)Breach.    Employee acknowledges and agrees that any breach of any provision
of this Agreement shall constitute a material breach of this Agreement and shall
entitle the Company immediately to recover and/or cease the severance benefits
provided to Employee under this Agreement. In addition, to the extent that it is
consistent with Section 16 below, Employee shall also be responsible to the
Company for all costs, attorneys' fees and any and all damages incurred by the
Company (a) enforcing the obligation, including the bringing of any suit to
recover the monetary consideration, and (b) defending against a claim or suit
brought or pursued by Employee in violation of this Agreement.

15)No Admission of Liability.    The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:

(a)an admission of the truth or falsity of any claims made or any potential
claims; or

(b)an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

16)Costs.    The Parties shall each bear their own costs, expert fees,
attorneys' fees and other fees incurred in connection with this Agreement,
except as provided herein.

17)Arbitration.    The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in San Diego County before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the California Code of Civil Procedure. The
Parties agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys' fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee's obligations under this Agreement and the
Confidentiality Agreement.

18)Authority.    The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

19)No Representations.    Each party represents that it has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. In entering into this Agreement,
neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

20)Severability.    In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

21)Entire Agreement.    This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee's relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and

--------------------------------------------------------------------------------



Employee's relationship with the Company, with the exception of the Stock Option
Agreements, the applicable stock option plan(s) and the Confidentiality
Agreement.

22)No Waiver.    The failure of the Company to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

23)No Oral Modification.    This Agreement may only be amended in a writing
signed by Employee and the Chief Executive Officer of the Company.

24)Governing Law.    This Agreement shall be construed, interpreted, governed,
and enforced in accordance with the laws of the State of California, without
regard to choice-of-law provisions. Employee hereby consents to personal and
exclusive jurisdiction and venue in the State of California.

25)Effective Date.    This Agreement is effective after it has been signed by
both Parties and after seven (7) days have passed since Employee signed this
Agreement.

26)Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

27)Voluntary Execution of Agreement.    This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a)They have read this Agreement;

(b)They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c)They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d)They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


 
 
 
ACCELRYS, INC.
Dated:
February 5, 2005

--------------------------------------------------------------------------------


 
By:
/s/  MARK EMKJER      

--------------------------------------------------------------------------------

Mark Emkjer
Chief Executive Officer
    
 
 
 
 
 
 
 
JOHN HANLON, an individual
Dated:
February 5, 2005

--------------------------------------------------------------------------------


 
By:
/s/  JOHN HANLON      

--------------------------------------------------------------------------------

John Hanlon

--------------------------------------------------------------------------------



Optionee Statement
Schedule A

Exercisable as of 2/5/2005

Grant
Date

--------------------------------------------------------------------------------

  Expiration
Date

--------------------------------------------------------------------------------

  Plan
ID

--------------------------------------------------------------------------------

  Grant
Type

--------------------------------------------------------------------------------

  Options
Granted

--------------------------------------------------------------------------------

  Option
Price

--------------------------------------------------------------------------------

  Options
Outstanding

--------------------------------------------------------------------------------

  Options
Exercisable

--------------------------------------------------------------------------------

5/29/2002   5/29/2012   94IS   Non-Qualified   19,479   $ 7.98   19,479   19,479
5/29/2002
 
5/29/2012
 
94IS
 
Incentive
 
14,716
 
$
7.98
 
14,716
 
14,716
5/29/2002
 
5/29/2012
 
94IS
 
Non-Qualified
 
25,918
 
$
7.98
 
25,918
 
9,330
5/29/2002
 
5/29/2012
 
94IS
 
Incentive
 
27,181
 
$
7.98
 
27,181
 
9,785
2/5/2003
 
2/5/2013
 
94IS
 
Non-Qualified
 
20,813
 
$
4.57
 
20,813
 
20,813
2/5/2003
 
2/5/2013
 
94IS
 
Incentive
 
7,581
 
$
4.57
 
7,581
 
2,229
2/5/2003
 
2/5/2013
 
94IS
 
Non-Qualified
 
64,636
 
$
4.57
 
64,636
 
19,010
3/16/2004
 
3/16/2014
 
94IS
 
Non-Qualified
 
19,880
 
$
14.37
 
19,880
 
0
3/16/2004
 
3/16/2014
 
94IS
 
Incentive
 
7,306
 
$
14.37
 
7,306
 
0
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


Optionee Totals
 
 
 
 
 
207,510
 
 
 
 
207,510
 
95,362

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24



SEPARATION AGREEMENT AND RELEASE RECITALS
COVENANTS
